The opinion of the Court was delivered, by
Black, C. J.
The witness objected to on the score of interest was competent beyond a doubt. When called by the plaintiffs, the defendants, to sustain their objection, swore him on his voir dire, and the fact which they extracted from him would have rendered him incompetent without a further explanation. But the party who called him took up the examination, and in reply to their inquiries he stated what showed that he had no interest. All he said must be taken together. The points decided in Thomas v. Brady (10 Barr 167), and in Griffith v. Reford (1 Rawle 196), bear no resemblance to this, or at any rate very little.
The plaintiff offered in evidence a copy of their account against the steamer as taken from the books, sworn to by their clerk, and filed in Court according to the rule. This was objected to on the ground that the charges were against the vessel, and Hill was not proved to be a partner. It was withdrawn; evidence was given that Hill was one of the owners, and then the account was offered anew, when a general objection was made without specifying the ground. We are now asked to reverse the judgment, because the affidavit states it to be “an accurate transcript from the books of the firm,” and not, as the rule requires, “ a copy taken from the plaintiffs’ books of original entry.” ■ This would have been fatal to the judgment if the objection had been rested on that specific point at the trial. But where a party gives his reason for opposing the admission of evidence, and has it put on the record, he cannot urge a different reason here ; and where the same evidence is offered twice, and twice objected to, it must be presumed that both objections are upon the same ground unless the contrary appears. General objections may cause the reversal of a judgment for errors which the Court below did not co'mmit, and are therefore to be discouraged. Counsel may expect them to be entertained, when they come here, with some marks of dislike.
The account being before the jury agreeably to the rule of Court, and' no counter affidavit, such as the rule requires, having been filed by the defendant, the parties were precisely in the condition they would have been in if the plaintiffs had proved their books of original entry by legal evidence and read them to the jury. The books would have been primá facie evidence of the sale and delivery of the goods for the use of the boat, at the prices charged.
Having thus proved the furnishing of supplies to the vessel, it only remained to show that the defendants were liable for them. This was done by evidence that the defendants were owners, which raised a presumption that the steamer was navigated for their benefit and at their charge. Such seems to be the almost universally received opinion of the law: Abbott on Shipping 177; Collyer on Part. 631, 686, and assuredly so it ought to be on principle; for if the vessel was chartered by, and in the employment of any*340body else at the time the supplies were furnished, the owners could prove it without difficulty.
It was irregular to swear the jui-y to try the issue between the plaintiffs and Hill, and at the same time to assess the damages against Blackstock, who had not pleaded, without first taking judgment against the latter. But it would be scandalous to reverse for a mere technical error which did nobody any harm, which the party who complains of it might have corrected with a single word, and which was as probably caused by his own oversight as by anything else. No exception to a mere irregularity can be sustained unless it was objected to at the time it occurred.
Judgment affirmed.